     Case 3:19-cr-00048-KAD Document 68 Filed 02/06/20 Page 1 of 18
                                                                         1


 1     UNITED STATES DISTRICT COURT

 2     DISTRICT OF CONNECTICUT

 3
       UNITED STATES OF AMERICA,        )
 4                    Plaintiff,        )    NO: 3:19CR48(KAD)
                                        )
 5     vs.                              )
                                        )    March 13, 2019
 6     DANIEL JIMENEZ DE LA CRUZ,       )
                      Defendant.        )    Arraignment
 7     ___________________________

 8
                                141 Church Street
 9                            New Haven, Connecticut

10     B E F O R E:
                 THE HONORABLE SARAH A. L. MERRIAM, U.S.M.J.
11
       A P P E A R A N C E S:
12
       For the Plaintiff :            NATHANIEL GENTILE, AUSA
13                                    United States Attorney's Office
                                      157 Church Street, 25th Floor
14                                    New Haven, CT 06510

15     For the Defendant:             TRACY HAYES, ESQUIRE
                                      Federal Public Defender's Office
16                                    265 Church Street, Suite 702
                                      New Haven, CT 06510
17

18

19

20

21

22

23
       Transcriber:                     Martha C. Marshall, RMR, CRR
24

25     Proceedings recorded by electronic sound recording,
       transcript produced by transcription service.
     Case 3:19-cr-00048-KAD Document 68 Filed 02/06/20 Page 2 of 18
                                                                             2


 1               THE COURT:     Good morning, everybody.      Please be

 2     seated.

 3               MR. GENTILE:     Good morning, Your Honor.

 4               MR. HAYES:     Good morning.

 5               THE COURT:     We're here in the matter of United

 6     States versus Daniel Jimenez De La Cruz.         Case number now

 7     assigned is 3:19CR48, assigned for trial to Judge Dooley.

 8               I'll take appearances of counsel, please, for the

 9     record, beginning with the Government.

10               MR. GENTILE:     Good morning, Your Honor.      Nathaniel

11     Gentile for the United States.

12               THE COURT:     Good morning.

13               And for the Defendant.

14               MR. HAYES:     Good morning, Your Honor, Tracy Hayes on

15     behalf of Mr. Daniel Jimenez.

16               THE COURT:     Good morning, Mr. Hayes.

17               Good morning, Mr. Jimenez.

18               THE DEFENDANT:     Good morning.

19               THE COURT:     As you are now aware, Mr. Jimenez, an

20     indictment has been returned charging you with violations of

21     federal law.    We're here today to take your not guilty plea

22     to the charges in the indictment.        Actually, I think

23     it's --no, it is multiple charges.        All right.

24               I know this is not your first appearance, but we're

25     going to review some of the things that you've gone over
     Case 3:19-cr-00048-KAD Document 68 Filed 02/06/20 Page 3 of 18
                                                                             3


 1     before.   So I'm going to start by reviewing your rights.

 2               You have the right to remain silent.         That means

 3     you're not required to say anything to anyone that might

 4     incriminate you.     If you've already made a statement, you

 5     don't need to continue.      If you start speaking, you can stop

 6     at any time.     And if you choose to make a statement, you have

 7     the right to have your attorney with you.         Do you understand

 8     those rights?

 9               THE DEFENDANT:     Yes.

10               THE COURT:    The reason those rights are so important

11     is that anything you say could be used against you in this

12     case, in this state, or in other ways.         Do you understand

13     that?

14               THE DEFENDANT:     Yes.

15               THE COURT:    You have to answer out loud.

16               THE DEFENDANT:     Yes.

17               THE COURT:    And you have a right to an attorney at

18     every stage of the process.         And Attorney Hayes has been

19     appointed to represent you.         Are you satisfied to have him

20     represent you?

21               THE DEFENDANT:     Yes.

22               THE COURT:    All right.     I'm going to ask you two to

23     be seated for a moment.

24               Mr. Gentile, it doesn't look to me like the

25     indictment was filed under seal, is that right?
     Case 3:19-cr-00048-KAD Document 68 Filed 02/06/20 Page 4 of 18
                                                                              4


 1               MR. GENTILE:     Correct, Your Honor.

 2               THE COURT:     All right.   Can you review for us,

 3     please, the charges in the indictment and the maximum

 4     potential penalties that could be imposed if Mr. Jimenez were

 5     to be convicted on those charges.

 6               MR. GENTILE:     Yes, Your Honor.

 7               The defendant's been charged in a three count

 8     indictment.     The first count charges a violation of Title 21

 9     United States Code Sections 841(a)(1) and 841(b)(1)(B), which

10     is possession with intent to distribute 40 grams or more of

11     fentanyl.     The term of imprisonment, if the defendant were

12     convicted of that count, would be a minimum of five years and

13     a maximum of 40 years.      It comes with a five million dollar

14     maximum fine and a supervised release term of four years to

15     life, and a mandatory one hundred dollar special assessment.

16               Count Two charges the defendant with a violation of

17     Title 18 United States Code Section 924(c), possession of a

18     firearm in furtherance of a narcotics trafficking offense.

19     Term of imprisonment, if the defendant were convicted of that

20     charge, would be a minimum of five years and a maximum of

21     life, to run consecutive to any other drug trafficking

22     conviction that the defendant would sustain.          A maximum fine

23     of $250,000.     A supervised release term of up to five years.

24     And a mandatory one hundred dollar special assessment.

25               The third count charges the defendant with a
     Case 3:19-cr-00048-KAD Document 68 Filed 02/06/20 Page 5 of 18
                                                                           5


 1     violation of Title 18 United States Code Sections

 2     922(g)(5)(A) and 924(a)(2), which is an alien illegally or

 3     unlawfully in the United States in possession of a firearm.

 4     A conviction for that count carries a term of imprisonment up

 5     to 10 years, a fine of up to $250,000, a supervised release

 6     term of up to three years, and a one hundred dollar mandatory

 7     special assessment.

 8               THE COURT:    Thank you.

 9               I'm going to inquire, Mr. Hayes, I take it you've

10     had a copy of the indictment prior to today?

11               MR. HAYES:    Yes, Your Honor.

12               THE COURT:    And have you had a chance to review it

13     at least briefly with your client?

14               MR. HAYES:    I have, Your Honor.

15               THE COURT:    All right.      Mr. Jimenez, if you could

16     stand, please.

17               I'm going to ask you a few questions to make sure

18     you're understanding me today before I take your not guilty

19     plea to these charges.

20               Please tell me how old you are.

21               THE DEFENDANT:     33.

22               THE COURT:    And what's your educational background?

23     How far did you go in school?        You can tell me how old you

24     were when you left school.

25               THE DEFENDANT:     Like 15.
     Case 3:19-cr-00048-KAD Document 68 Filed 02/06/20 Page 6 of 18
                                                                              6


 1                THE COURT:   Okay.    And I know that you're in

 2     custody.     Are you seeing a doctor or getting any kind of

 3     medical treatment while you're in custody?

 4                THE DEFENDANT:    Yeah.

 5                THE COURT:   Mr. Hayes, are you aware of what

 6     Mr. Jimenez is being treated for?

 7                MR. HAYES:   I am, Your Honor, yes.

 8                THE COURT:   Anything about that that would make it

 9     hard for him to understand me today?

10                MR. HAYES:   No, Your Honor.     The only thing I do

11     want to represent, we've appeared before Judge Spector

12     perhaps twice and we did not have a translator either time.

13     What the Court's seeing from Mr. Jimenez today is he's just

14     trying to process what the Court's saying.         So I know that

15     when I meet with him, with my limited Spanish and his

16     English, we communicate.        So I think he's fine -- I'm sure

17     he's fine today.     I just want to at least represent that to

18     the Court.

19                THE COURT:   But his native language is Spanish?

20                MR. HAYES:   It is Spanish.     And other than that, no

21     to the answer of the medical issues, Your Honor.          I'm sorry.

22                THE COURT:   Mr. Jimenez, we can have an interpreter

23     for you.

24                THE DEFENDANT:    Right now?

25                THE COURT:   Not at this very moment, but at any
     Case 3:19-cr-00048-KAD Document 68 Filed 02/06/20 Page 7 of 18
                                                                               7


 1     court proceeding.       And I need to be sure that you understand

 2     these charges before I can take your not guilty plea.            And so

 3     what I need to know is whether you wish to have an

 4     interpreter to do this process, whether you need to have an

 5     interpreter read you the charges in the indictment.            If so,

 6     we'll suspend this and figure out whether we can do it later

 7     today or whether we can do it on another day.

 8                MR. HAYES:    Your Honor, before Mr. Jimenez responds,

 9     when I met with him this week he actually asked me if I could

10     waive his appearance.       You know, I wanted to see him here.

11     And rather than even file something and go through that, I

12     thought it was best for him to appear before Your Honor.            I

13     know that he's aware of the charges and the maximum

14     penalties.     I know the Court needs to make its own assessment

15     of that.     So I'm going to defer to Mr. Jimenez, but I at

16     least want to inform the Court that we did have an extensive

17     conversation recently about the charges.

18                THE COURT:    And I don't doubt that.      And I have

19     been, as you know, in your situation where with one party

20     having some English and the other party having some Spanish

21     you sort of make it work.       I'm not allowed to let you speak

22     to me in Spanish, otherwise, I would, because I'd be

23     perfectly comfortable with that, but we have to do this on

24     the record in English and I don't even know if Mr. Gentile

25     would understand this.
     Case 3:19-cr-00048-KAD Document 68 Filed 02/06/20 Page 8 of 18
                                                                                8


 1               So I want to make sure that you are comfortable.           I

 2     don't doubt that you have had enough chance to talk to

 3     Mr. Hayes, but I want to make sure the record is clear.          And

 4     I think that going forward we should probably flag this as an

 5     interpreter case.

 6               MR. HAYES:     Definitely.

 7               THE COURT:     Well, Mr. Hayes, do you have

 8     availability in the next hour or so?

 9               MR. HAYES:     I am before Judge Arterton at 11:30.

10     That may last an hour.      It's a violation matter.      And then

11     other than that, I could appear before Your Honor for the

12     rest of the day.

13               THE COURT:     Mr. Gentile, are you available then?        It

14     would be early afternoon we'd be talking about.

15               MR. GENTILE:     The Government is available whenever

16     the Court is.

17               THE COURT:     My thought is so we usually use the

18     phone interpreter system here, that Mr. Caffrey could put in

19     a request, see if we could get someone.

20               Andrew, are we free at 1:30?

21               THE CLERK:     We are, Your Honor.

22               THE COURT:     All right.     So if we could get someone

23     for 1:30.

24               MR. HAYES:     That's fine.

25               THE COURT:     I'm actually meeting with Judge Arterton
     Case 3:19-cr-00048-KAD Document 68 Filed 02/06/20 Page 9 of 18
                                                                             9


 1     at 12:30.    So I know -- I know you'll be done at 12:30 and I

 2     know I'll be busy at 12:30.       We'll try that.

 3                All right.     So we'll see if we could get, through

 4     the system, a Spanish interpreter available for us by 1:30.

 5     And Mr. Caffrey will send an email to both counsel just to

 6     confirm.

 7                And, Mr. Hayes, is your client at Wyatt?

 8                MR. HAYES:     He is, Your Honor.

 9                THE COURT:     All right.   So we should be okay on

10     timing for the Wyatt van if we do 1:30.

11                All right.     Let's do that.   We'll see if we can get

12     a Spanish interpreter through the TIP system for 1:30.            We'll

13     plan to come back at 1:30, but Mr. Caffrey will confirm or

14     reschedule as needed.       All right.

15                MR. HAYES:     Very well, your Honor.     Thank you.

16                THE COURT:     Thank you for your time.     We'll stand in

17     recess.

18                (Recess at 10:41, a.m.)

19                THE COURT:     Good afternoon, everybody.     Please be

20     seated.

21                MR. GENTILE:     Good afternoon, Your Honor.

22                THE COURT:     We're here in the matter of the United

23     States versus Daniel Jimenez De La Cruz.         Case number is

24     3:19CR48, assigned for trial to Judge Dooley.

25                I understand we have an interpreter on the line.
     Case 3:19-cr-00048-KAD Document 68 Filed 02/06/20 Page 10 of 18
                                                                              10


 1                THE INTERPRETER:     Good morning, Your Honor.         This is

 2     Ana Reyna, staff interpreter in the Southern District of

 3     California.

 4                THE COURT:     Good morning to you since where you are

 5     it is still morning.       Thank you for joining us.

 6                Have you had a chance to exchange a few words with

 7     Mr. Jimenez?

 8                THE INTERPRETER:     I have, Your Honor.

 9                THE COURT:     Do you believe he understands you?

10                THE INTERPRETER:     I do.

11                THE COURT:     And do you understand him?

12                THE INTERPRETER:     Yes, ma'am.

13                THE COURT:     Mr. Jimenez, have you been able to

14     understand the interpreter?

15                THE DEFENDANT:     Yes.

16                THE COURT:     All right.    I'll ask that the

17     interpreter be sworn.

18                (Whereupon, the interpreter, Ana Reyna, was sworn by

19     the Clerk.)

20                THE COURT:     Thank you.    I'll take appearances of

21     counsel, please, beginning with the Government.

22                MR. GENTILE:     Good afternoon, Your Honor.         Nathaniel

23     Gentile for the United States.

24                THE COURT:     And for the defendant.

25                MR. HAYES:     Good afternoon, Your Honor.       Tracy Hayes
     Case 3:19-cr-00048-KAD Document 68 Filed 02/06/20 Page 11 of 18
                                                                           11


 1     on behalf of Mr. Daniel Jimenez.

 2                THE COURT:    Thank you.    All right.    We are here for

 3     arraignment on the indictment that has now been filed in this

 4     matter.    We're here to take your not guilty plea to the

 5     charges in the indictment and to set a jury selection date.

 6     I want to begin by reviewing your rights.

 7                You have the right to remain silent.        That means

 8     you're not required to say anything to anyone that might

 9     incriminate you.     If you've already made a statement, you

10     don't need to continue.       If you start speaking, you could

11     stop at any time.       And if you choose to make a statement, you

12     have the right to have your attorney with you.

13                Do you understand those rights?

14                THE DEFENDANT:     Yes.

15                THE COURT:    The reason those rights are so important

16     is that anything you do choose to say could be used against

17     you here in this case or in other ways.         Do you understand

18     that?

19                THE DEFENDANT:     Yes.

20                THE COURT:    And you have a right to an attorney at

21     all times.    So Mr. Hayes has been appointed to represent you.

22     Are you satisfied to have him represent you in this case?

23                THE DEFENDANT:     Yes.

24                THE COURT:    All right.    I need to advise you that if

25     you have citizenship rights in some country other than the
     Case 3:19-cr-00048-KAD Document 68 Filed 02/06/20 Page 12 of 18
                                                                           12


 1     United States, you have a right to have the embassy or

 2     consulate of that country notified of your arrest in case

 3     they could be helpful to you.         I don't want you to tell me

 4     here anything about your citizenship but, if you believe you

 5     have those rights, you should talk to Mr. Hayes after we're

 6     done.   Do you understand that?

 7                THE DEFENDANT:     Yes.

 8                THE COURT:    I want to ask you a few questions to

 9     make sure we're understanding each other.

10                Can you tell me how old you are?

11                THE DEFENDANT:     33.

12                THE COURT:    And how far did you go in school?

13                THE DEFENDANT:     First year in high school.

14                THE COURT:    All right.    And are you receiving any

15     medical or mental health treatment while you're in custody?

16                THE DEFENDANT:     Yes.

17                THE COURT:    Are you taking any medication?

18                THE DEFENDANT:     Yes.

19                THE COURT:    Does anything about your condition or

20     the medication make it hard for you to concentrate or to

21     understand?

22                THE DEFENDANT:     No.

23                THE COURT:    Mr. Hayes, have you had any trouble

24     communicating with Mr. Jimenez?

25                MR. HAYES:    No, Your Honor.
     Case 3:19-cr-00048-KAD Document 68 Filed 02/06/20 Page 13 of 18
                                                                          13


 1                THE COURT:     And do you have any doubts about his

 2     competence?

 3                MR. HAYES:     No, Your Honor.

 4                THE COURT:     All right.   So, Mr. Jimenez, with the

 5     assistance of the interpreter, are you able to understand my

 6     questions and the things I'm telling you today?

 7                THE DEFENDANT:     Yes.

 8                THE COURT:     All right.   Mr. Hayes, I believe you

 9     indicated this morning that you have received a copy of the

10     indictment and you reviewed it with Mr. Jimenez.

11                MR. HAYES:     That's correct, Your Honor.

12                THE COURT:     I'm going to ask you two to be seated.

13                Mr. Gentile, I'll ask you to review briefly the

14     charges in the indictment and to state for the record the

15     maximum potential and, if applicable, minimum penalties that

16     would apply if Mr. Jimenez were convicted on these charges.

17                MR. GENTILE:     Yes, Your Honor.

18                The defendant is charged in a three count

19     indictment.     The first count charges a violation of Title 21

20     United States Code Sections 841(a)(1) and 841(b)(1)(B), which

21     is possession with intent to distribute 40 grams or more of

22     fentanyl.     If the defendant were convicted of that count, he

23     would face a minimum term of imprisonment of five years and a

24     maximum term of imprisonment of 40 years.          A conviction would

25     also bring a maximum fine of up to five million dollars, a
     Case 3:19-cr-00048-KAD Document 68 Filed 02/06/20 Page 14 of 18
                                                                             14


 1     supervised release term of four years to life, and a

 2     mandatory one hundred dollar special assessment.

 3                Count Two charges the defendant with a violation of

 4     Title 18 United States Code Section 924(c), which is

 5     possession of a firearm in furtherance of a narcotics

 6     trafficking offense.      If the defendant were convicted of that

 7     count, he would face a minimum term of imprisonment of five

 8     years and a maximum of life, to run consecutive to any drug

 9     trafficking charge, that would be Count One.          He would face a

10     fine of up to $250,000, a supervised release term of up to

11     five years, and a mandatory special assessment of a hundred

12     dollars.

13                Count Three charges the defendant with a violation

14     of Title 18 United States Code Sections 922(g) and 924(a)(2),

15     which is an alien illegally or unlawfully in the United

16     States in possession of a firearm.        If the defendant were

17     convicted on that count, he would face a term of imprisonment

18     of up to 10 years, a fine of up to $250,000, a supervised

19     release term of up to three years, and a one hundred dollar

20     mandatory special assessment.

21                THE COURT:    Thank you.

22                All right.    At this time, Mr. Jimenez, I'll take

23     your not guilty plea to the charges in the indictment.          You

24     have a right to have the charges in the indictment read out

25     loud to you and then through the interpreter, or you can
     Case 3:19-cr-00048-KAD Document 68 Filed 02/06/20 Page 15 of 18
                                                                               15


 1     waive a reading of the charges.         I'll leave that up to you.

 2     If you could stand, please.

 3                Do you wish to have me read the charges in the

 4     indictment to you through the interpreter or do you wish to

 5     waive a reading of the charges?

 6                THE DEFENDANT:     What does waive mean?

 7                THE COURT:    Give up.     So you have two choices.      I

 8     can read you the charges in the indictment or you can say,

 9     no, thank you, Judge, I don't need you to read them to me.

10                THE DEFENDANT:     No, that's fine.     I already read

11     them myself.

12                THE COURT:    All right.     I'll have the Clerk take

13     your plea then to Counts One, Two, and Three of the

14     Indictment.

15                THE CLERK:    In the matter of the United States of

16     America versus Daniel Jimenez De La Cruz, case number

17     3:19CR48, assigned to Judge Dooley.         As to Count One of the

18     Indictment, charging you with a violation of Title 21 United

19     States Code Sections 841(a)(1) and 841(b)(1)(B)(vi), what is

20     your plea?

21                THE DEFENDANT:     Not guilty.

22                THE CLERK:    As to Count Two of the Indictment,

23     charging you with a violation of Title 18 United States Code

24     Section 924(c)(1)(A)(i), what is your plea?

25                THE DEFENDANT:     Not guilty.
     Case 3:19-cr-00048-KAD Document 68 Filed 02/06/20 Page 16 of 18
                                                                             16


 1                THE CLERK:    And as to Count Three of the Indictment,

 2     charging you with a violation of Title 18 United States Code

 3     Sections 922(g)(5)(A) and 924(a)(2), what is your plea?

 4                THE DEFENDANT:     Not guilty.

 5                THE CLERK:    Your Honor, the defendant has pled not

 6     guilty to Counts One through Three of the Indictment.

 7                THE COURT:    Thank you.    You could be seated.

 8                All right.    Although this indictment was returned on

 9     February 20th, we are arraigning Mr. Jimenez on March 13th,

10     which puts us in a bind as to the jury selection date.            Judge

11     Dooley has set jury selection for April 2nd at 9:30, a.m.

12     That's because her May date would be outside the 70 days from

13     the public filing of the indictment.          But the April date is

14     less than 30 days from now which violates a different

15     provision of the Speedy Trial Act.          So I would ask that

16     counsel consult promptly and arrange to file something with

17     Judge Dooley's chambers on the docket to let her know how you

18     wish to proceed.

19                MR. HAYES:    Very well, Your Honor.

20                THE COURT:    Thank you.

21                All right.    I know that a detention order was

22     previously entered in this case and I don't have at this time

23     any basis to reconsider that.         I think that's all I have to

24     address today.

25                So let me inquire.     Mr. Hayes, from your
     Case 3:19-cr-00048-KAD Document 68 Filed 02/06/20 Page 17 of 18
                                                                       17


 1     perspective, anything else we should talk about?

 2                MR. HAYES:     No, Your Honor.

 3                THE COURT:     Mr. Gentile?

 4                MR. GENTILE:     Nothing from the Government, Your

 5     Honor.

 6                THE COURT:     All right.     Any questions, sir?

 7                THE DEFENDANT:     No.

 8                THE COURT:     Thank you all for your time.

 9                We'll stand in recess.

10                (Concluded at 1:47, p.m.)

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 3:19-cr-00048-KAD Document 68 Filed 02/06/20 Page 18 of 18
                                                                        18


 1                       C E R T I F I C A T E

 2

 3                I, Martha C. Marshall, RMR, CRR, hereby certify that

 4     the foregoing pages are a complete and accurate transcription

 5     to the best of my ability of the electronic recording of the

 6     hearing held in the matter of UNITED STATES V. DANIEL JIMENEZ

 7     DE LA CRUZ, which was held before the Honorable Sarah A. L.

 8     Merriam, U.S.D.J, at 141 Church Street, New Haven,

 9     Connecticut, on March 13, 2019.

10

11

12

13                                        _/s/Martha C. Marshall_____
                                          Martha C. Marshall, RMR,CRR
14                                        Transcriber

15

16

17

18

19

20

21

22

23

24

25
